Exhibit 99.1 FOR IMMEDIATE RELEASE Bridgeline Digital Reports Financial Results for the Fourth Quarter and Year Ended September 30, 2011 Record Revenues of $26.3M, 11% Year Over Year Increase New iAPPS Licenses Sold Increased 47% Year Over Year Woburn, MA, December 29, 2011 - Bridgeline Digital, Inc. (NASDAQ: BLIN), developer of the award-winning iAPPS® Web Experience Management (WEM) product suite, todayannounced financial results for its fourth quarter and year ended September 30, 2011. For fiscal 2011, Bridgeline Digital completed a record revenue year with annual sales of $26.3 million. In addition, Bridgeline has achieved record sales of iAPPS licenses with year over year growth of 47%.iAPPS has been embraced by hundreds of quality customers globally.Some of the best-known brand-name Companies in the world have standardized their mission critical websites or online stores on the award winning iAPPS Product Suite.In fiscal 2011 Bridgeline Digital generated $1.5 million of positive EBITDA and the Company generated $800 thousand in cash from operations.Bridgeline Digital’s balance sheet has over $31 million dollars in assets, only $10 million dollars in liabilities and over $21 million dollars in stockholder equity. “Despite the uncertainties of the macroeconomic environment, we are pleased to have completed a record year led by strong iAPPS growth, while continuing to achieve positive non-GAAP income and EBITDA.” said Bridgeline Digital’s President and Chief Executive Officer Thomas Massie. “iAPPS is in a strong leadership position in a dynamic marketplace, and customers continue to recognize iAPPS’ unique value proposition.” Highlights from the Fourth Quarter 2011 (ended September 30, 2011) include: Highlights from the Fourth Quarter 2011 (ended September 30, 2011) include: · In Q4 2011, 68 iAPPS licenses were sold compared to 24 licenses in Q4 2010, an increase of 183%. A total of 428 iAPPS Licenses have been sold since the first iAPPS module was launched. · In Q4 2011, revenue from subscription, perpetual licenses and managed service hosting increased 14% to $1.128 million compared to $992 thousand for Q4 of 2010. · In Q4 2011, non-GAAP adjusted net income was $250 thousand compared with non-GAAP adjusted net income of $3 thousand for Q4 2011. · In Q4 2011, adjusted EBITDA (Earnings before interest, taxes, depreciation and amortization and stock-based compensation) was $444 thousand compared to $45 thousand for Q4 of 2010. Highlights from the Fiscal Year 2011 (ended September 30, 2011) include: · In fiscal 2011, revenue increased 11% to $26.3 million compared to $23.6 million for fiscal 2010. · In fiscal 2011, revenue from subscription, perpetual licenses and managed service hosting increased 19% to $4.4 million compared to $3.7 million for fiscal 2010. · In fiscal 2011, a record number of iAPPS licenses were sold – 213 new licenses, a 47% increase over fiscal 2010. · In fiscal 2011, new bookings were $26M, compared to $21M of new bookings in fiscal 2010. This is a year over year increase of 24%. · In fiscal 2011, adjusted EBITDA (Earnings before interest, taxes, depreciation and amortization and stock-based compensation) was $1.5 million. · In fiscal 2011, over $800 thousand of cash was generated from operating activities.This was accomplished while Bridgeline’s total liabilities were reduced from $11.1 million to $10.2 million, a decrease of $900 thousand.In addition, in fiscal 2011, over $700 thousand of infrastructure investments were made to our iAPPS SaaS/Cloud based hosting environment. · In 2011, the iAPPS product suite was selected as a finalist for two 2011 CODiE awards – Best Content Management Solution, globally and Best Electronic Commerce Solution, globally. · In 2011, Editors of KMWorld magazine selected iAPPS as the trend setting product of the year. · In 2011, Bridgeline Digital received four Interactive Media Awards, three IAC Awards from the Web Marketing Association, and four Horizion Interactive Awards for excellence in the development of interactive technology solutions. · In 2011, B2B Magazine named Bridgeline Digital as one of the top interactive technology companies in America. Fiscal 2012 Outlook Bridgeline Digital expects Fiscal 2012 revenues to be in the range of $27 million to $29 million.This revenue estimate reflects a reduction of approximately $1.5 million of low gross margin government subcontracting revenue the Company no longer plans to service. This planned reduction will be replaced by higher gross margin iAPPS related revenue. In addition the company expects to continue to generate positive non-GAAP income and positive Adjusted EBITDA for fiscal 2012. Bridgeline Digital recently signed an agreement with a strategic Fortune 500 Company.We believe this alliance will be a significant catalyst for iAPPS and Bridgeline for years to come.Due to the nature of iAPPS integration lead times, Bridgeline doesn’t believe it will see a financial impact of the newly formed iAPPS alliance until its fiscal fourth quarter of 2012.Bridgeline plans to announce the details of the powerful iAPPS alliance in mid 2012. Non-GAAP Financial Measures This press release contains the following non-GAAP financial measures: non-GAAP adjusted net income, non-GAAP adjusted earnings per diluted share, Adjusted EBITDA and Adjusted EBITDA per diluted share. Non-GAAP adjusted net income and non-GAAP adjusted earnings per diluted share are calculated as net income or net income per share on a diluted basis, excluding, where applicable, amortization of intangible assets, stock-based compensation and the related tax effects. Adjusted EBITDA and Adjusted EBITDA per diluted share are defined as earnings before interest, taxes, depreciation and amortization and stock-based compensation charges.Bridgeline uses non-GAAP adjusted net income and Adjusted EBITDA as supplemental measures of our performance that are not required by, or presented in accordance with, accounting principles generally accepted in the United States (“GAAP”). Bridgeline’s management does not consider these non-GAAP measures in isolation or as an alternative to financial measures determined in accordance with GAAP. The principal limitation of these non-GAAP financial measures is that they exclude significant expenses and income that are required by GAAP to be recorded in the Company's financial statements. In addition, they are subject to inherent limitations as they reflect the exercise of judgments by management about which expenses and income are excluded or included in determining these non-GAAP financial measures. In order to compensate for these limitations, Bridgeline management presents non-GAAP financial measures in connection with GAAP results. Bridgeline urges investors to review the reconciliation of its non-GAAP financial measures to the comparable GAAP financial measures, which is included in this press release, and not to rely on any single financial measure to evaluate Bridgeline's financial performance. Our definitions of non-GAAP adjusted net income and Adjusted EBITDA may differ from and therefore may not be comparable with similarly titled measures used by other companies, thereby limiting their usefulness as comparative measures. Because of the limitations that non-GAAP adjusted net income and Adjusted EBITDA have as an analytical tool, investors should not consider them in isolation, or as a substitute for analysis of our operating results as reported under GAAP. Conference Call Today at 4:30pm EST Bridgeline Digital will host a discussion of its results for the three and twelve months ended September 30, 2011 at approximately 4:30 p.m. ET today. To listen to the conference call, please dial (877) 837-3910 within the U.S. or (973) 796-5077 for international callers. BRIDGELINE DIGITAL, INC. RECONCILIATION OF GAAP TO NON-GAAP RESULTS (Dollars in thousands, except per share data) Three Months Ended Twelve Months Ended September 30, September 30, Reconciliation of GAAP net loss to non-GAAP adjusted net (loss)income: GAAP net loss $ ) $ ) $ ) $ ) Acquisition, integration and other one-time costs 48 48 Amortization of intangible assets Stock-based compensation 70 Tax effect of non-GAAP adjustments - - - ) Non-GAAP adjusted net income $ $
